Citation Nr: 1046727	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-45 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
characterized as mild degenerative changes with annular bulges at 
L4-5 and L5-S1.

2.  Entitlement to service connection for a neck disability, to 
include as secondary to low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to April 1987, 
active duty for training (ACDUTRA) from February 1992 to June 
1992, and active service from December 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in September 2010.  A transcript of his hearing has 
been associated with the claims file.

The Board observes that under 38 C.F.R. § 20.200 (2010), an 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  Under 38 C.F.R. § 20.1103 
(2010), a determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is final 
if an appeal is not perfected as prescribed in 38 C.F.R. § 20.302 
(2010).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit has repeatedly emphasized the unique pro-claimant and 
non-adversarial nature of VA's adjudicative system that requires 
VA to fully and sympathetically develop a Veteran's claim to its 
optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998); 
Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Szemraj 
v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Bailey v. 
West, 160 F.3d 1360, 1370 (Fed. Cir. 1998) (en banc).

In this case, the Veteran's claims were initially denied in an 
October 3, 2007 rating decision, notice of which is dated October 
9, 2007.  Evidence which was apparently submitted by the Veteran 
and received on October 4, 2007 was not considered in the initial 
rating decision.  This and subsequently received evidence was 
considered, and the RO issued an additional rating decision on 
the merits in March 2008.  The Veteran submitted a statement and 
additional evidence in September 2008.  The statement did not 
specifically indicate the Veteran's disagreement with the March 
2008 rating decision, but did include a discussion of additional 
supportive evidence not previously submitted.  While the RO 
construed this submission as a request to reopen, the Board being 
mindful of the pro-claimant and non-adversarial nature of VA's 
adjudicative system, finds that the submission could also be 
construed as a notice of disagreement.  This submission is timely 
both with respect to the October 2007 and March 2008 rating 
decisions.  The RO reopened the Veteran's claim and addressed its 
merits; therefore, he is not prejudiced by the Board's 
construction of the procedural history of this appeal.  Moreover, 
as the Board has concluded that remand is necessary, any defect 
in notice or duty to assist as the result of the RO's treatment 
of the case may be corrected on remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for disabilities of the neck 
and low back.  He alleges that he first injured his low back 
during his first period of active service when he fell while 
rappelling from a helicopter.  He also maintains that his neck 
disability is related to his low back disability.  In the 
alternative, he alleges that his neck was injured while preparing 
for deployment in February 2004.

The Board initially notes that various service records appear to 
be absent from the record.  Specifically, complete service 
treatment records from the Veteran's first two periods of service 
(from 1985 to 1989 and ACDUTRA from February to June 1992) are 
not associated with the claims file.  The Board acknowledges that 
the Veteran has submitted various copies of his service treatment 
records.  The file reflects that the service department reported 
in March 2007 that there were no records for the Veteran; 
however, copies of electronic mail messages among RO personnel 
indicate that the service department reported that the records 
were in VA possession, but that they were not.  An internal 
message dated in March 2007 directs an RO employee to make 
another specific request.  An August 2007 message from that 
individual again requested a search for the Veteran's service 
treatment records.  A negative response was requested.  There is 
no indication that a response was received.  In light of the 
Veteran's complex medical history and the interval history 
between his periods of active service, the Board concludes that 
an additional attempt should be made to secure the Veteran's 
service treatment records.

The Veteran has not been afforded an examination to determine the 
etiology of his claimed neck and low back disabilities.  There 
are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the 
Court held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id. at 81.  In Duenas, the 
Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent 
or recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active military 
service.  Review of the available evidence discloses a complex 
medical history, and extensive private treatment for back 
complaints during non-service periods.  In the October 2007 
rating decision, the RO pointed to a March 2003 record indicating 
congenital and acquired lateral recess stenosis among the 
Veteran's varied diagnoses, and concluded that the disability 
preexisted service and was not aggravated thereby.  The claimed 
neck disability was denied on the basis that no permanent 
residual of chronic disability subject to service connection was 
shown by the evidence.  In light of  a history complicated by 
three distinct periods of service, the Board finds that the 
evidence is insufficient to render a decision in this appeal.  As 
such, the Veteran should be examined and opinions sought on the 
question of etiology of these claimed disabilities.

Finally, the Board observes that the Veteran is in receipt of 
Social Security Administration disability benefits.  He has 
suggested that receipt of these benefits is based on his spine 
disabilities.  As records pertaining to the grant of SSA benefits 
might contain information pertinent to the claim now before the 
Board, remand for SSA records is warranted.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the 
RO/AMC must contact SSA and obtain the Veteran's complete SSA 
records, including any administrative decision(s) on his 
application for SSA disability benefits and all underlying 
medical records.

In light of the above discussion, the Board has determined that 
additional development is necessary.  Accordingly, the case is 
REMANDED for the following action:

1.  Contact the service department and all 
pertinent Reserve units and request the 
Veteran's service treatment records.  Details 
of all attempts to obtain such records should 
be clearly delineated in the claims file.

The Veteran should also be advised that he 
should submit copies of any additional 
service records in his possession.

2.  Contact the Social Security 
Administration (SSA) and request a copy of 
the Veteran's complete SSA disability 
benefits file, including any administrative 
decision(s) on the Veteran's application for 
SSA disability benefits and all of the 
underlying medical records.  A copy of any 
response(s) from SSA, to include a negative 
reply, should be included in the claims file.  
All records provided by SSA also should be 
included in the claims file.

3.  Upon completion of the above, schedule 
the Veteran for a VA examination to determine 
the etiology of his low back and neck 
disabilities.  The claims folder should be 
forwarded to the examiner for review, and the 
examiner should be directed to elicit a 
complete history from the Veteran.  

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should provide an opinion as to 
whether the Veteran's low back disability 
clearly and unmistakably pre-existed service.  
If so, the examiner should also indicate 
whether there clear and unmistakable evidence 
(obvious and manifest) that the low back 
disability was not aggravated by service.

If the examiner finds that the Veteran's low 
back disability did not clearly and 
unmistakably pre-exist service, he/she should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that any currently present 
neck or low back disability is etiologically 
related to any disease or injury during a 
period of active service.  

The examiner should also provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) that 
any currently present neck disability is 
etiologically related to the current low back 
disability.

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report, to include reference 
to pertinent evidence where appropriate.  

4.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the Veteran's claims, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


